                Case 4:19-cv-00778-LPR Document 34-1 Filed 05/10/21 Page 1 of 1



                             PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                EXHIBIT 1
                                        SUPPORT STAFF CONTRACT



EMP:10002768

STATE OF ARKANSAS
                                                        .6
                                                      2018- 2019           P 2HR1
                                                                                           SCHOOL:   .1..1..8.

                                                                                         COUNTY OF PULASKI
                                                                                             Range; 10 Step;        26
PARTIES: The Pulaski County Special School District, (the employer), agrees to employ        WANDA LATRECE GRIGSBY
(the employee) on the terms and conditions set forth below:

SERVICES: The employee agrees to perform the following services:
 (1) Primary responsibility - ADMINISTRATIVE       SERGEANT
 (2) Related responsibilities - All Duties attendant to the employee's primary responsibility.
The employer may assign or transfer the employee to a similar position at any location within the Pulaski County Special
School District.

TIME : The time period covered by this contract is 2018 - 2019 school year for 244 days beginning on 07/01/2018

COMPENSATION:
     Hourly Rate                          $25,65
     Estimated Hours Per Day                  8
     Projected Annual Salary         $50,068.80

AVAILABLE REVENUE: Should the Commissioner determine that it is necessary because of lack of available revenue and
in the interest of sound fiscal policy to reduce support staff personnel or to close school, the time period covered by this
contract shall be the actual number of days worked.

DISTRICT POLICIES: The conduct of employee shall be in accord with the administrative policies of the employer.

REFUND OF UNEARNED SALARY: The employee agrees to refund to the school district any salary received for work not
done. The employee further agrees to refund the school district any salary paid in error and not authorized by district
policies.

LAST PAYMENT: If terminated by either party on a date which is not a regular salary paying date, the employer will, on
the next reqular paying date, pay the salary which accrued up to the date of termination less any amount to which the
employee is indebted to the employer.

OTHER CONDITIONS: 1. The Superintendent may transfer and assign the employee to a similar position in another
location within the district. 2. This contract must be signed and returned to the Human Resources Department within
thirty (30) days from the contract date.

                     12, 2018
                      art


                                                               0.88
                                                               President
                                                                           ..%. (wine
                                                               Party of the first part




                                                                                                 Secretary

MAUMELLE AR 72113
                                                 RECEIVED                            heCEIVED
                                                   IUil 1 6 2018                         /UL 16 .%
                                                                                HIJA»        -

                                          PCSSD Class Action Pg. No. 16205
